


Exhibit 10.7.5

 

FIFTH AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Fifth Amendment to Employment Agreement is made as of the 28th day of
January, 2009, by and between Standard Parking Corporation, a Delaware
corporation (the “Company”), and Robert N. Sacks (the “Executive”).

 


RECITALS


 

A.                                    Executive and APCOA, Inc., a Delaware
corporation (“APCOA”), previously executed a certain Employment Agreement dated
as of May 18, 1998 (the “Original Employment Agreement”).  The Original
Employment Agreement was modified by that certain First Amendment To Employment
Agreement dated as of November 7, 2001 by and between APCOA/Standard
Parking, Inc., a Delaware corporation formerly known as APCOA, Inc. (“A/SP”) and
Executive (the “First Amendment”), that certain Second Amendment To Employment
Agreement dated as of August 1, 2003 by and between A/SP and Executive (the
“Second Amendment”), that certain Third Amendment To Employment Agreement dated
as of April 1, 2005 by and between the Company and Executive (the “Third
Amendment”), and that certain Fourth Amendment To Employment Agreement dated
December 29, 2008 by and between the Company and Executive (the “Fourth
Amendment”).  The Original Employment Agreement, as modified by the First
Amendment, Second Amendment, Third Amendment and Fourth Amendment, is hereafter
referred to as the “Agreement”.  The Company is the successor-in-interest to all
of APCOA’s and A/SP’s rights and obligations under the Agreement.

 

B.                                    The Company and Executive have agreed to
modify certain provisions of the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the Recitals, the mutual promises and
undertakings herein set forth, and the sum of Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which consideration are hereby acknowledged, the
parties hereby agree that the Agreement shall be deemed modified and amended,
effective immediately, as follows:

 

1.                                       Section 6 of the Agreement shall be
amended to read, in its entirety as so amended, as follows:

 

                        “6.                                 Protection of
Company Assets.

 

(a)                                  Trade Secret and Confidential Information. 
The Executive recognizes and acknowledges that the acquisition and operation of,
and the providing of consulting services for, parking facilities is a unique
enterprise and that there are relatively few firms engaged in these businesses
in the primary areas in which the Parking Companies operates.  The Executive

 

--------------------------------------------------------------------------------


 

further recognizes and acknowledges that as a result of his employment with the
Parking Companies, the Executive has had and will continue to have access to
confidential information and trade secrets of the Parking Companies that
constitute proprietary information that the Parking Companies are entitled to
protect, which information constitutes special and unique assets of the Parking
Companies, including without limitation (i) information relating to the Parking
Companies’ manner and methods of doing business, including without limitation,
strategies for negotiating leases and management agreements; (ii) the identity
of the Parking Companies’ clients, customers, prospective clients and customers,
lessors and locations, and the identity of any individuals or entities having an
equity or other economic interest in any of the Parking Companies to the extent
such identity has not otherwise been voluntarily disclosed by any of the Parking
Companies; (iii) the specific confidential terms of management agreements,
leases or other business agreements, including without limitation the duration
of, and the fees, rent or other payments due thereunder; (iv) the identities of
beneficiaries under land trusts; (v) the business, developments, activities or
systems of the Parking Companies, including without limitation any marketing or
customer service oriented programs in the development stages or not otherwise
known to the general public; (vi) information concerning the business affairs of
any individual or firm doing business with the Parking Companies;
(vii) financial data and the operating expense structure pertaining to any
parking facility owned, operated, leased or managed by the Parking Companies or
for which the Parking Companies have or are providing consulting services;
(viii) information pertaining to computer systems, including but not limited to
computer software, used in the operation of the Parking Companies; and
(ix) other confidential information and trade secrets relating to the operation
of the Company’s business (the matters described in this sentence hereafter
referred to as the “Trade Secret and Confidential Information”).

 

(b)                                 Customer Relationships.  The Executive
understands and acknowledges that the Company has expended significant resources
over many years to identify, develop, and maintain its clients.  The Executive
additionally acknowledges that the Company’s clients have had continuous and
long-standing relationships with the Company and that, as a result of these
close, long-term relationships, the Company possesses significant knowledge of
its clients and their needs.  Finally, the Executive acknowledges the
Executive’s association and contact with these clients is derived solely from
his employment with the Company.  The Executive further acknowledges that the
Company does business throughout the United States and that the Executive
personally has significant contact with the Company customers solely as a result
of his relationship with the Company.

 

(c)                                  Confidentiality.  With respect to Trade
Secret and Confidential Information, and except as may be required by the lawful
order of a court of competent jurisdiction, the Executive agrees that he shall:

 

2

--------------------------------------------------------------------------------


 

(i)                         hold all Trade Secret and Confidential Information
in strict confidence and not publish or otherwise disclose any portion thereof
to any person whatsoever except with the prior written consent of the Company;

 

(ii)                      use all reasonable precautions to assure that the
Trade Secret and Confidential Information are properly protected and kept from
unauthorized persons;

 

(iii)                   make no use of any Trade Secret and Confidential
Information except as is required in the performance of his duties for the
Company; and

 

(iv)                  upon termination of his employment with the Company,
whether voluntary or involuntary and regardless of the reason or cause, or upon
the request of the Company, promptly return to the Company any and all
documents, and other things relating to any Trade Secret and Confidential
Information, all of which are and shall remain the sole property of the
Company.  The term “documents” as used in the preceding sentence shall mean all
forms of written or recorded information and shall include, without limitation,
all accounts, budgets, compilations, computer records (including, but not
limited to, computer programs, software, disks, diskettes or any other
electronic or magnetic storage media), contracts, correspondence, data,
diagrams, drawings, financial statements, memoranda, microfilm or microfiche,
notes, notebooks, marketing or other plans, printed materials, records and
reports, as well as any and all copies, reproductions or summaries thereof.

 

Notwithstanding the above, nothing contained herein shall restrict the Executive
from using, at any time after his termination of employment with the Company,
information which is in the public domain or knowledge acquired during the
course of his employment with the Company which is generally known to persons of
his experience in other companies in the same industry.

 

(d)                                 Assignment of Intellectual Property Rights. 
The Executive agrees to assign to the Company any and all intellectual property
rights including patents, trademarks, copyright and business plans or systems
developed, authored or conceived by the Executive while so employed and relating
to the business of the Company, and the Executive agrees to cooperate with the
Company’s attorneys to perfect ownership rights thereof in the Company or any
one or more of the Company. This agreement does not apply to an invention for
which no equipment, supplies, facility or Trade Secret and Confidential
Information of the Company was used and which was developed entirely on the
Executive’s own time, unless (i) the invention relates either to the business of
the Company or to actual or demonstrably anticipated research or development of
the Parking Companies, or (ii) the

 

3

--------------------------------------------------------------------------------


 

invention results from any work performed by the Executive for the Parking
Companies.

 

(e)                                  Inevitable Disclosure.  Based upon the
Recitals to this Agreement and the representations the Executive has made in
Sections 6(a) and 6(b) above, the Executive acknowledges that the Company’s
business is highly competitive and that it derives significant value from both
its Trade Secret and Confidential Information not being generally known in the
marketplace and from their long-standing near-permanent customer relationships. 
Based upon this acknowledgment and his acknowledgments in Sections 6(a) and
6(b), the Executive further acknowledges that he inevitably would disclose the
Company’s Trade Secret and Confidential Information, including trade secrets,
should the Executive serve as director, officer, manager, supervisor,
consultant, independent contractor, owner of greater than 1% of the stock,
representative, agent, or executive (where the Executive’s duties as an employee
would involve any level of strategic, advisory, technical, creative sales, or
other similar input) for any person, partnership, joint venture, firm,
corporation, or other enterprise which is a competitor of the Company engaged in
providing parking facility management services because it would be impossible
for the Executive to serve in any of the above capacities for such a competitor
of the Company without using or disclosing the Company’s Trade Secret and
Confidential Information, including trade secrets.  The above acknowledgment
concerning inevitable disclosure is a rebuttable presumption.  Executive may, in
particular circumstances, rebut the presumption by proving by clear and
convincing evidence that the Executive would not inevitably disclose trade
secret or confidential information were he to accept employment or otherwise act
in a capacity that would arguably violate this Agreement

 

(f)                                    Non-Solicitation.  The Executive agrees
that while he is employed by the Company and for a period of twenty-four (24)
months after the Date of Termination, the Executive shall not, directly or
indirectly:

 

(i)                         without first obtaining the express written
permission of the Company’s General Counsel, which permission may be withheld
solely in the Company’s discretion, directly or indirectly contact or solicit
business from any client or customer of the Company with whom the Executive had
any contact or about whom the Executive acquired any Trade Secret or
Confidential Information during his employment with the Company or about whom
the Executive has acquired any information as a result of his employment with
the Company.  Likewise, the Executive shall not, without first obtaining the
express written permission of the Company’s General Counsel which permission may
be withheld solely in the Company’s discretion, directly or indirectly contact
or solicit business from any person responsible for referring business to the
Company or who regularly refers business to the Company with whom the Executive
had any contact or about

 

4

--------------------------------------------------------------------------------


 

whom the Executive acquired any Trade Secret or Confidential Information during
his employment with the Company or about whom the Executive has acquired any
information as a result of his employment with the Company.  The Executive’s
obligations set forth in this Section are in addition to those obligations and
representations, including those regarding Trade Secret and Confidential
Information and inevitable disclosure of the Trade Secret and Confidential
Information of the Parking Companies set forth in this Section 6; or

 

(ii)                      take any action to recruit or to directly or
indirectly assist in the recruiting or solicitation for employment of any
officer, employee or representative of the Parking Companies.

 

It is not the intention of the Company to interfere with the employment
opportunities of former employees except in those situations, described above,
in which such employment would conflict with the legitimate interests of the
Company.  If the Executive, after the termination of his employment hereunder,
has any question regarding the applicability of the above provisions to a
potential employment opportunity, the Executive acknowledges that it is his
responsibility to contact the Company so that the Company may inform the
Executive of its position with respect to such opportunity.

 

(g)                                 Salary Continuation Payments.     As
additional consideration for the representation and restrictions contained in
this Section 6, if Executive’s termination occurs for any reason (including
without limitation the Company’s effective termination of Executive’s employment
at the end of any Employment Period expiring prior to March 30, 2018 by reason
of the Company’s election to give a Notice of Nonrenewal pursuant to Section 1)
other than for Cause or by reason of Executive’s voluntary termination as
provided in Section 4(c) (“Voluntary Termination”), then in addition to any
amounts payable by the Company to the Date of Termination and without in any
manner releasing, impairing or altering to any extent any of Executive’s rights
pursuant to any other provisions of this Agreement, the Company agrees to pay
Executive amounts (the “Salary Continuation Payments”) which, when combined with
all any and all amounts that may be payable to Executive by the Company pursuant
to Section 5(a), will total Executive’s Annual Base Salary and Annual Target
Bonus as in effect immediately preceding the Date of Termination for a period of
twenty-four (24) months following (i) the Date of Termination, or (ii) the last
day of the Employment Period if the Company gives a Notice of Nonrenewal (the
“Salary Continuation Payments”).  The Salary Continuation Payments shall be
payable as and when such amounts would be paid in accordance with
Section 3(a) and (b) above.  In the event of a Voluntary Termination, or if
Executive is terminated for Cause, or if the Company terminates Executive’s
employment at the end of any Employment Period expiring on or after March 30,
2018 by

 

5

--------------------------------------------------------------------------------


 

reason of any Notice of Nonrenewal given pursuant to Section 1, the Salary
Continuation Payments shall be reduced to the agreed total amount of $50,000,
payable over a 12-month period following the Date of Termination in equal
monthly installments.  In the event Executive breaches this Agreement at any
time during the 24-month period following the Date of Termination, the Company’s
obligation to continue any Salary Continuation Payments shall immediately cease,
and the Executive shall immediately return to the Company all Salary
Continuation Payments paid up to that time.  The termination of Salary
Continuation Payments shall not waive any other rights at law or equity which
the Company may have against Executive by virtue of his breach of this
Agreement. The Company’s obligation to make Salary Continuation Payments shall
also cease with respect to periods after Executive’s death.

 

(h)                                 Remedies.  The Executive acknowledges that
the Company would be irreparably injured by a violation of the covenants of this
Section 6 and agrees that the Company, or any one or more of the Parking
Companies, in addition to any other remedies available to it or them for such
breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining the
Executive from any actual or threatened breach of any of the provisions of this
Section 6.  If a bond is required to be posted in order for the Company or any
one or more of the Company to secure an injunction or other equitable remedy,
the parties agree that said bond need not exceed a nominal sum.  This
Section shall be applicable regardless of the reason for the Executive’s
termination of employment, and independent of any alleged action or alleged
breach of any provision hereby by the Company.  If at any time any of the
provisions of this Section 6 shall be determined to be invalid or unenforceable
by reason of being vague or unreasonable as to duration, area, scope of activity
or otherwise, then this Section 6 shall be considered divisible (with the other
provisions to remain in full force and effect) and the invalid or unenforceable
provisions shall become and be deemed to be immediately amended to include only
such time, area, scope of activity and other restrictions, as shall be
determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter, and the Executive expressly agrees that this
Agreement, as so amended, shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.

 

(i)                                     Attorneys’ Fees.  In the event of
litigation in connection with or concerning the subject matter of this
Agreement, the prevailing party shall be entitled to recover all costs and
expenses of litigation incurred by it, including without limitation attorneys’
fees and, in the case of the Company, reasonable compensation for the services
of its internal personnel.”

 

6

--------------------------------------------------------------------------------


 

2.                                       The third sentence of Section 5(a) of
the Agreement is hereby deleted in its entirety.

 

3.                                       Except as expressly modified above, all
of the remaining terms and provisions of the Agreement are hereby ratified and
confirmed in all respects, and shall remain in full force and effect in
accordance with their terms.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Fifth Amendment
to Employment Agreement as of the day and year first above written.

 

COMPANY:

 

EXECUTIVE:

 

 

 

STANDARD PARKING CORPORATION,

 

 

a Delaware corporation

 

 

 

 

Robert N. Sacks

By:

 

 

 

 

James A. Wilhelm

 

 

 

President and Chief Executive Officer

 

 

 

7

--------------------------------------------------------------------------------
